PMA CAPITAL CORPORATION

EXECUTIVE MANAGEMENT PENSION PLAN

MARCH 2001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE         ARTICLE I - DEFINITIONS 1 1.1 Actuarial Equivalent1 1.2
Administrator1 1.3 Affiliated Employer1 1.4 Board of Directors2 1.5 Cause2 1.6
Change of Control2 1.7 Code2 1.8 Effective Date2 1.9 Eligible Executive2 1.10
Good Reason3 1.11 Participant3 1.12 Participating Company3 1.13 Past Service
Credit3 1.14 Past Service Retirement Benefit3 1.15 Pension Plan3 1.16 Plan.4
1.17 Plan Sponsor4 1.18 Plan Year4 1.19 PMA SERP4 1.20 Section 401(a)(17)
Limitation4 1.21 Section 415 Limitation4 1.22 Spouse4 1.23 Termination of
Employment4   ARTICLE II - PAST SERVICE RETIREMENT BENEFITS4 2.1 Past Service
Credit4 2.2 Past Service Retirement Benefit4 2.3 Reemployment5   ARTICLE III -
VESTING OF PAST SERVICE RETIREMENT BENEFITS5 3.1 Full Vesting5 3.2 Forfeitures5
  ARTICLE IV - FORM OF PAYMENT OF PAST SERVICE RETIREMENT BENEFITS5 4.1 Payment
of Past Service Retirement Benefit5 4.2 Form of Payment5 4.3 Change of Control
During Employment5 4.4 Change of Control During Retirement6 4.5 Failure to
Assume Plan upon Change of Control6 4.6.  Actuarial Equivalent6   ARTICLE V -
DEATH BENEFIT6 5.1 Death Benefit6 5.2 Simultaneous Death6   ARTICLE VI -
ADMINISTRATION OF THE PLAN6 6.1 Administrator6

-i-

--------------------------------------------------------------------------------

        6.2 Committee Action7 6.3 Powers of Administrator7 6.4 Decisions of
Administrator8 6.5 Administrative Expenses8 6.6 Eligibility to Participate8 6.7
Insurance and Indemnification for Liability8 6.8 Agent for Service of Legal
Process8 6.9 Delegation of Responsibility8 6.10 Claims Procedure8   ARTICLE VII
- MISCELLANEOUS10 7.1 Funding10 7.2 Amendment or Termination10 7.3 Status of
Employment10 7.4 Payments to Minors and Incompetents10 7.5 Inalienability of
Benefits10 7.6 Governing Law11 7.7 Severability11 7.8 Required Information to
Administrator11 7.9 Income and Payroll Tax Withholding11 7.10 Application of
Plan11 7.11 No Effect on Other Benefits11 7.12 Inurement12 7.13 Notice12 7.14
Captions12 7.15 Acceleration of Payments12 7.16 Reporting and Disclosure
Requirements12 7.17 Gender and Number12   ARTICLE VIII - ADOPTION BY AFFILIATED
EMPLOYERS12 8.1 Adoption of Plan12 8.2 Withdrawal from Plan13 8.3 Application of
Withdrawal Provisions13 8.4 Plan Sponsor Appointed Agent of Participating
Companies13   APPENDIX A - LIST OF PARTICIPATING COMPANIES14   PLAN EXHIBIT A -
PLAN ADOPTION AGREEMENT15   PLAN ADOPTION AGREEMENT - PENNSYLVANIA
MANUFACTURERS'
            ASSOCIATION INSURANCE COMPANY16   PLAN ADOPTION AGREEMENT - PMA
CAPITAL INSURANCE COMPANY
            (FORMERLY PMA REINSURANCE CORPORATION)17   PLAN ADOPTION AGREEMENT -
CALIBER ONE INDEMNITY COMPANY18   PLAN ADOPTION AGREEMENT - CALIBER ONE
MANAGEMENT COMPANY, INC.19   PLAN ADOPTION AGREEMENT - PMA MANAGEMENT CORP.20  
PLAN ADOPTION AGREEMENT - PMA RE MANAGEMENT COMPANY21

-ii-

--------------------------------------------------------------------------------

PMA CAPITAL CORPORATION
EXECUTIVE MANAGEMENT PENSION PLAN

        WHEREAS, some executives hired in mid-career by the PMA Capital
Corporation (formerly known as the Pennsylvania Manufacturers Corporation) (the
“Plan Sponsor”) are not able to be credited with the maximum number of years of
Benefit Service allowable under the PMA Capital Corporation Pension Plan
(formerly known as The PMC Pension Plan (the “Pension Plan”)), due to the age of
the executive when hired (“Short Service Reduction”); and

        WHEREAS, Sections 401(a)(17) and 415 of the Internal Revenue Code of
1986, as amended (the “Code”) place limitations (the “Sections 401(a)(17) and
415 Limitations”) on the retirement benefits which can be paid to participants
in the Pension Plan; and

        WHEREAS, the Plan Sponsor established the PMA Capital Corporation
Supplemental Executive Retirement Plan (formerly known as The PMC Supplemental
Executive Retirement Plan) (the “PMA SERP”), effective January 1, 1993, to
provide supplemental executive retirement benefits for the purposes of
offsetting the Short Service Reduction and the Sections 401(a)(17) and 415
Limitations to a select group of management and highly compensated employees
within the meaning of Section 201(2) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”); and

        WHEREAS, the Plan Sponsor has decided to provide to a select group of
management and highly compensated employees within the meaning of Section 201(2)
of ERISA the Short Service Reduction benefits previously provided under the PMA
SERP in a separate plan to be known as the PMA Capital Corporation Executive
Management Pension Plan (the “Plan”), as set forth herein, and has restated the
PMA SERP to, among other things, reflect the removal from the PMA SERP of those
provisions set forth herein;

        NOW THEREFORE, the Plan Sponsor does hereby adopt the Plan as of January
1, 1999, as hereinafter set forth.

ARTICLE I —DEFINITIONS

        The following words and phrases shall have the following meanings unless
a different meaning is plainly required by the context:

        1.1 Actuarial Equivalent. An amount or benefit of equivalent present
value to the amount or benefit which otherwise would have been provided to, or
on account of, a Participant determined on the basis of the actuarial
assumptions then in effect under the Pension Plan.

        1.2 Administrator. The committee (hereinafter referred to as
“Committee”) appointed by the President of the Plan Sponsor to serve as the
Administrator of the Plan. If no such Committee is appointed, the Plan Sponsor
shall be the Administrator of the Plan.

        1.3 Affiliated Employer. A member of a group of employers, of which the
Plan Sponsor is a member and which group constitutes:

 

     (a) A controlled group of corporations (as defined in Section 414(b) of the
Code);


 

     (b) Trades or businesses (whether or not incorporated) which are under
common control (as defined in Section 414(c) of the Code);


 

     (c) Trades or businesses (whether or not incorporated) which constitute an
affiliated service group (as defined in Section 414(m) of the Code); or


-1-

--------------------------------------------------------------------------------


 

     (d) Any other entity required to be aggregated with the Plan Sponsor
pursuant to Section 414(o) of the Code and the Treasury regulations thereunder.


        1.4 Board of Directors. The Board of Directors of the Plan Sponsor, as
from time to time constituted, or any committee thereof which is authorized to
act on behalf of the Board of Directors.

        1.5 Cause. Termination by a Participating Company of employment with the
Participating Company for “Cause” shall mean termination upon the willful
engaging by the Participant in misconduct which is materially injurious to the
Participating Company or any Affiliated Employer. No act, or failure to act, on
the Participant’s part shall be considered “willful” unless done, or omitted to
be done, by the Participant not in good faith and without reasonable belief that
such action or omission was in the best interest of the Participating Company or
its Affiliated Employers. Notwithstanding the foregoing, a Participant shall not
be deemed to have been terminated for Cause unless and until there shall have
been delivered to the Participant a copy of a written determination by the
Administrator (after reasonable notice to the Participant and an opportunity for
the Participant, together with the Participant’s counsel, to be heard before the
Administrator), finding that in the good faith opinion of the Administrator the
Participant was guilty of misconduct as set forth above in this Section and
specifying the particulars thereof in detail. If the Administrator consists of
more than one individual, the Administrator’s determination shall be made by
written resolution duly adopted by the affirmative vote of a majority of the
entire membership of the Administrator at a meeting of the Administrator called
and held for the purpose (after reasonable notice to the Participant and an
opportunity for the Participant, together with the Participant’s counsel, to be
heard before the Administrator), finding that in the good faith opinion of the
Administrator the Participant was guilty of misconduct as set forth above in
this Section and specifying the particulars thereof in detail.

        1.6 Change of Control. A change of control of the Plan Sponsor of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or Item 1(a) of a Current Report on Form 8-K or any
successor rule, whether or not the Plan Sponsor is then subject to such
reporting requirements; provided that, without limitation, such a Change of
Control shall be deemed to occur if:

 

     (a) Any “person”(as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or first becomes the “beneficial owner”(as determined for
purposes of Regulation 13D-G under the Exchange Act as currently in effect),
directly or indirectly, in a transaction or series of transactions, of
securities of the Plan Sponsor representing more than 50% of the voting power of
the Plan Sponsor’s voting capital stock (the “Voting Stock”); or


 

     (b) The consummation of a merger, or other business combination after which
the holders of the Voting Stock do not collectively own 50% or more of the
voting capital stock of the entity surviving such merger or other business
combination, or the sale, lease, exchange or other transfer in a transaction or
series of transactions of all or substantially all of the assets of the Plan
Sponsor; or


 

     (c) At any time individuals who were either nominated for election by the
Plan Sponsor’s Board of Directors or were elected by the Plan Sponsor’s Board of
Directors cease for any reason to constitute at least a majority of the Plan
Sponsor’s Board of Directors.


        1.7 Code. Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code shall include such Section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing or superseding such section.

        1.8 Effective Date. January 1, 1999.

        1.9 Eligible Executive. Any executive of a Participating Company who is
hired as a Vice President or as a more senior officer on or after January 1,
1990.

-2-

--------------------------------------------------------------------------------

        1.10 Good Reason. For purposes of this Plan, “Good Reason” shall mean
any of the following events which occurs, following a Change of Control, without
the Participant’s express written consent:

 

     (a) The assignment to the Participant of any duties materially inconsistent
with the Participant’s status, position, duties, and responsibilities with the
Participating Company immediately prior to such Change of Control or a
substantial alteration in the nature or status of the Participant’s
responsibilities from those in effect immediately prior to such Change of
Control;


 

     (b) A reduction by the Participating Company in the Participant’s annual
base salary as in effect on the Effective Date or thereafter, as the same may be
increased from time to time, except for across-the-board salary reductions
similarly affecting all executives of the Participating Company and of any
organization in control of the Participating Company;


 

     (c) The Participating Company’s requiring the Participant to be based
anywhere other than the Participant’s office prior to the Change of Control
except for required travel on the Participating Company’s business to an extent
substantially consistent with the Participant’s prior travel obligations;


 

     (d) The failure by the Participating Company to continue in effect any
compensation plan of the Participating Company in which the Participant
participates, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan in connection with
such Change of Control, or the failure by the Participating Company to continue
the Participant’s participation therein;


 

     (e) The failure by the Participating Company to continue to provide the
Participant with benefits substantially similar to those provided under the Plan
Sponsor’s 401(k) Plan or any of the pension, life insurance, medical, health and
accident, or disability plans of the Participating Company in which the
Participant was participating at the time of such Change of Control, or the
taking of any action by the Participating Company which would directly or
indirectly materially reduce any of such benefits or deprive the Participant of
any material fringe benefit enjoyed by the Participant at the time of such
Change of Control, or the failure by the Participating Company or its
subsidiaries to provide the number of paid vacation days to which the
Participant was entitled on the basis of years of service with the Participating
Company in accordance with the normal vacation policy of the Participating
Company as in effect at the time of such Change of Control;


 

     (f) Any purported termination of a Participant’s employment which is not
effected pursuant to a written notice setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment; and for purposes of this Plan, no such purported
termination shall be effective.


        1.11 Participant. An Eligible Executive or former Eligible Executive who
accrues, or who has accrued, benefits under this Plan on and after January 1,
1999.

        1.12 Participating Company. The Plan Sponsor and each of its Affiliated
Employers which, upon the approval of the Board of Directors, has agreed to
participate in this Plan in accordance with the provisions of Article VIII. Each
Participating Company is listed on Appendix A.

        1.13 Past Service Credit. A Participant’s past service credit under this
Plan on and after January 1, 1999, and under the PMA SERP before January 1,
1999, both as determined in accordance with Section 2.1 hereof.

        1.14 Past Service Retirement Benefit. A Participant’s past service
retirement benefit under this Plan on and after January 1, 1999, and under the
PMA SERP before January 1, 1999, both as determined in accordance with Section
2.2 hereof.

        1.15 Pension Plan. The PMA Capital Corporation Pension Plan (formerly
known as The PMC Pension Plan) as in effect on the Effective Date and as such
plan may be further amended and/or restated from time to time and

-3-

--------------------------------------------------------------------------------

each successor or replacement tax-qualified pension plan. In addition, the
Pension Plan shall also include such other retirement plans of the Plan Sponsor,
or of such other affiliates, subsidiaries or divisions of the Plan Sponsor as
the Administrator may expressly include from time to time.

        1.16 Plan. The PMA Capital Corporation Executive Management Pension Plan
as set forth herein and as it may be amended and/or restated from time to time.

        1.17 Plan Sponsor. PMA Capital Corporation, a Pennsylvania corporation.

        1.18 Plan Year. Each calendar year beginning on January 1 and ending on
the following December 31.

        1.19 PMA SERP. The PMA Capital Corporation Supplemental Executive
Retirement Plan, as in effect before January 1, 1999.

        1.20 Section 401(a)(17) Limitation. The limitation on compensation taken
into account under the Pension Plan pursuant to Section 401(a)(17) of the Code.

        1.21 Section 415 Limitation. The limitation on benefits payable from the
Pension Plan imposed by Section 415 of the Code.

        1.22 Spouse. A person who is married to a Participant and who is
recognized as the Participant’s Spouse for purposes of the Pension Plan.

        1.23 Termination of Employment. A termination of the employer — employee
relationship under circumstances which give rise to a “Separation from Service”
under the Pension Plan.

ARTICLE II —PAST SERVICE RETIREMENT BENEFITS

        2.1 Past Service Credit. A Participant’s Past Service Credit under the
Plan on and after January 1, 1999, and under the PMA SERP before January 1,
1999, shall be determined as follows. A Participant who is or was an Eligible
Executive shall be credited with one additional year of Benefit Service (as such
term is defined in Article I of the Pension Plan) under this Plan on and after
January 1, 1999, and under the PMA SERP before January 1, 1999, for each year of
Benefit Service credited under the Pension Plan until the sum of the
Participant’s years of Benefit Service credited under this Plan on and after
January 1, 1999, and under the PMA SERP before January 1, 1999 (i.e., the
Participant’s Past Service Credit under the Plan on and after January 1, 1999,
and under the PMA SERP before January 1, 1999) and the Participant’s years of
Benefit Service credited under the Pension Plan equal twenty-five (25) years of
Benefit Service. If the sum of a Participant’s Past Service Credit under the
Plan on and after January 1, 1999, the PMA SERP before January 1, 1999, and such
Participant’s years of Benefit Service under the Pension Plan is greater than
twenty-five (25), such Participant’s Past Service Credit under the Plan and
under the PMA SERP shall be reduced first so that said sum does not exceed
twenty-five (25). Any such reduction shall be made first under the PMA SERP and
then under the Plan. (All references in this Plan to Articles, Sections or
specific paragraphs of the Pension Plan shall include any successor Article,
Section or paragraph or any amendment thereto.)

        2.2 Past Service Retirement Benefit. Subject to Sections 2.3 and 7.2
hereof, a Participant’s Past Service Retirement Benefit, if any, shall be an
amount equal to the amount that would be payable under the benefit formula
actually used in determining such Participant’s benefit under Article V of the
Pension Plan at the time such benefit becomes payable but using only the
Participant’s Past Service Credit determined under Section 2.1 as his/her Years
of Benefit Service (as defined in Article I of the Pension Plan) under the
Pension Plan and the following additional assumptions:

 

     (a) The Participant shall be deemed to receive Compensation (as such term
is defined in Article I of the Pension Plan) during each year of past service
equal to such Participant’s annual rate of pay as in effect on


-4-

--------------------------------------------------------------------------------


 

the Participant’s Employment Commencement Date (as such term is defined in
Article I of the Pension Plan) without taking into account the Section
401(a)(17) Limitation or any salary reduction contributions by such Participant
to the PMA Capital Corporation 401(k) Excess Plan or to the PMA Capital
Corporation Executive Deferred Compensation Plan; and


 

     (b) The Section 415 Limitation contained in Article XI of the Pension Plan
shall not be taken into account.


        2.3 Reemployment. If a Participant whose employment with a Participating
Company was terminated at a time when such Participant had a Past Service
Retirement Benefit and whose benefit had commenced to be paid under this Plan or
under the PMA SERP becomes reemployed by the Participating Company, payment of
such Past Service Retirement Benefit shall be suspended until such individual
again ceases to be employed by the Participating Company. Thereupon, payment of
such Past Service Retirement Benefit shall recommence, but only if such
Participant is still entitled, after taking into account the additional Benefit
Service earned by such Participant during his or her period of reemployment,
under the terms of Sections 2.1 and 2.2 to a Past Service Retirement Benefit
under the Plan or PMA SERP.

ARTICLE III —VESTING OF PAST SERVICE RETIREMENT BENEFITS

        3.1 Full Vesting. Except as otherwise provided in this Section 3.1 and
in Section 7.2 hereof, a Participant shall have a fully (100%) vested and
nonforfeitable interest in his/her Past Service Retirement Benefit, if any, once
he/she has satisfied the age and service requirements for early or normal
retirement under the Pension Plan, as amended effective June 1, 1999, whichever
occurs first. Notwithstanding the foregoing, a Participant shall forfeit his/her
vested interest, if any, in his/her Past Service Retirement Benefit if his/her
employment is terminated for Cause.

        3.2 Forfeitures. Any amount forfeited hereunder by a Participant
pursuant to Section 3.1 shall constitute a reduction of the Participating
Company’s liability under the Plan and/or PMA SERP and shall not be allocated to
the remaining Participants.

ARTICLE IV —FORM OF PAYMENT OF PAST SERVICE RETIREMENT BENEFITS

        4.1 Payment of Past Service Retirement Benefit. Except as otherwise
provided in Sections 4.3 and 7.2 hereof, a Participant’s vested Past Service
Retirement Benefit, if any, shall commence to be paid at the time retirement
income payments commence being made to the Participant under the Pension Plan.
If a Participant elects early retirement under the Pension Plan, then the
Participant’s Past Service Retirement Benefit shall commence at the same time as
payments from the Pension Plan and shall be reduced by the same early retirement
reduction factors, if any, applicable to his/her retirement income from the
Pension Plan, as amended effective June 1, 1999.

        4.2 Form of Payment. The normal form of payment of a Participant’s Past
Service Retirement Benefit shall be the same as that provided under the Pension
Plan. Subject to Section 4.5 hereof, a Participant’s Past Service Retirement
Benefit shall be paid, however, in the same form which the Participant has
elected, or is deemed to have elected, pursuant to the Pension Plan. The
Participant’s election under the Pension Plan (with the valid consent of his/her
Spouse where required under the Pension Plan) shall also be applicable to the
payment of his/her Past Service Retirement Benefit. Notwithstanding the
foregoing, any Participant who elects a Social Security level income option to
augment his/her benefit under the Pension Plan on account of his/her retirement
before he/she is eligible for retirement benefits under the Federal Social
Security system (as such optional form is described in Section 7.2 of the
Pension Plan) shall receive his/her Past Service Retirement Benefit in the form
of a single life annuity, as reduced, if necessary, in the manner set forth in
Section 4.1 hereof. The Administrator shall have the sole and absolute
discretion and authority to approve or reject a Participant’s request for a
different method of payment than specified herein.

        4.3 Change of Control During Employment. Upon a Change of Control, or
within two years thereafter, regardless of whether or not the Plan has been
terminated during such period, if the Participating Company (or any successor
corporation) shall terminate the Participant’s employment for other than Cause,
or if the Participant shall

-5-

--------------------------------------------------------------------------------

terminate employment for Good Reason or retirement, death, or total disability
(as defined in the Pension Plan), then the Participant shall become eligible
for, and entitled to receive, the Participant’s Past Service Retirement Benefit.
The Participant’s Past Service Retirement Benefit under this provision shall be
paid out in a lump sum upon such termination of employment. Such benefit shall
be paid by the Participating Company (or any successor corporation) to the
Participant in a lump sum, in cash, within ninety days following the date of
termination. Such amount will be calculated as the Actuarial Equivalent of the
Participant’s Past Service Retirement Benefit using the assumptions for
determining Actuarial Equivalence provided under the Pension Plan for
determining lump sum distributions. Any Participant who remains employed by the
Participating Company (or any successor corporation) for two or more years after
a Change of Control shall receive the Past Service Retirement Benefit in
accordance with Sections 4.1 and 4.2 hereof.

        4.4 Change of Control During Retirement. In the event of a Change of
Control of the Plan Sponsor, any Participant who has previously retired from the
Participating Company and is receiving payment of the Participant’s Past Service
Retirement Benefit shall receive, within ninety days following such Change of
Control, a single payment in cash which is the Actuarial Equivalent of the
Participant’s remaining benefit under this Plan using the assumptions for
determining Actuarial Equivalence provided under the Pension Plan for
determining lump sum distributions.

        4.5 Failure to Assume Plan upon Change of Control. In the event the Plan
is not assumed by a successor upon a Change of Control of the Plan Sponsor, then
all Participants shall become eligible for, and entitled to receive, their Past
Service Retirement Benefit. Such Past Service Retirement Benefit shall be paid
out in a lump sum upon such failure to assume the Plan. Such benefit shall be
paid by the Participating Company (or any successor corporation) to the
Participant in a lump sum, in cash, within ninety days following the date of the
failure to assume the Plan. Such amount will be calculated as the Actuarial
Equivalent of the Participant’s Past Service Retirement Benefit.

        4.6. Actuarial Equivalent. A Past Service Retirement Benefit which is
payable in any form other than the normal form under the Pension Plan, i.e., a
straight life annuity over the lifetime of the Participant, or which commences
at any time prior to the Participant’s Normal Retirement Date, shall be the
Actuarial Equivalent of the Past Service Retirement Benefit payable hereunder
using the assumptions for determining Actuarial Equivalence provided under the
Pension Plan for making a comparable determination..

ARTICLE V —DEATH BENEFIT

        5.1 Death Benefit. Except as otherwise provided herein, a death benefit
shall be payable to the surviving Spouse of a Participant who dies before
commencement of his/her Past Service Retirement Benefit, if the Spouse is
entitled to a qualified pre-retirement survivor annuity under Article VI of the
Pension Plan. The amount of the death benefit hereunder shall be based on the
amount of the Participant’s Past Service Retirement Benefit determined using the
date of death as the date of retirement or separation from service and, for
purposes of converting the Past Service Retirement Benefit to a spousal survivor
death benefit, using the rules contained in Article VI of the Pension Plan. The
death benefit shall be administered and distributed in accordance with the
provisions of Article VI of the Pension Plan.

In the event of a Change of Control of the Plan Sponsor, any surviving Spouse
who is receiving payment of a death benefit pursuant to this Section 5.1 shall
receive a single lump sum cash payment which is the Actuarial Equivalent of the
surviving Spouse’s remaining death benefit. Such benefit shall be paid by the
Participating Company (or any successor corporation) to the surviving Spouse
within ninety days following the date of the Change of Control.

        5.2 Simultaneous Death. In the event of the simultaneous death of a
Participant eligible for a death benefit under this Article V and his/her Spouse
so that it is not possible to determine which one was the survivor, it shall be
presumed for purposes of this Article V that the Spouse predeceased the
Participant.

ARTICLE VI —ADMINISTRATION OF THE PLAN

        6.1 Administrator. The Committee appointed by the President of the Plan
Sponsor is hereby designated as the administrator of the Plan. If no Committee
is appointed by the Plan Sponsor as the

-6-

--------------------------------------------------------------------------------

Administrator, the Plan Sponsor shall be the Administrator of the Plan. The
Administrator shall have the authority to control and manage the operation and
administration of the Plan. The President of the Plan Sponsor may appoint
another person to be the Administrator at any time. The President of the Plan
Sponsor may also remove an Administrator and fill any vacancy which may arise.

        6.2 Committee Action. If a Committee is appointed as Administrator, the
following rules apply:

 

     (a) On all matters within the jurisdiction of the Committee, the decision
of a majority of the members of the Committee shall govern and control. The
Committee may take action either at a meeting or in writing without a meeting,
provided that in the latter instance all members of the Committee shall have
been advised of the action contemplated and that the written instrument
evidencing the action shall be signed by a majority of the members.


 

     (b) The President of the Plan Sponsor shall appoint the Chair of the
Committee. The Committee may appoint, either from among its members or
otherwise, a secretary who shall keep a record of all meetings and actions taken
by the Committee. Either the Chair of the Committee or any member of the
Committee designated by the Chair shall execute any certificate, instrument or
other written direction on behalf of the Committee. Any action taken on matters
within the discretion of the Committee shall be final and conclusive as to the
parties thereto and as to all Participants or beneficiaries claiming any right
under the Plan.


        6.3 Powers of Administrator. The Administrator shall have all powers
necessary to supervise the administration of the Plan and to control its
operation in accordance with its terms, including, but not by way of limitation,
the following powers:

 

     (a) Appoint, retain, and terminate such persons as it deems necessary or
advisable to assist in the administration of the Plan or to render advice with
respect to the responsibilities of the Administrator under the Plan, including
accountants, actuaries, administrators, attorneys and physicians.


 

     (b) Make use of the services of the employees of the Participating Company
in administrative matters.


 

     (c) Obtain and act on the basis of all tables, valuations, certificates,
opinions, and reports furnished by the persons described in paragraph (a) or (b)
above. Any determination of Actuarially Equivalent benefits by the actuary
selected by the Administrator shall be conclusive and binding on the
Participating Company, the Administrator and all Participants.


 

     (d) Review the manner in which benefit claims and other aspects of the Plan
administration have been handled by the employees of the Participating Company.


 

     (e) Determine all benefits and resolve all questions pertaining to the
administration and interpretation of the Plan provisions, either by rules of
general applicability or by particular decisions. To the maximum extent
permitted by law, all interpretations of the Plan and other decisions of the
Administrator shall be conclusive and binding on all parties.


 

     (f) Adopt such forms, rules and regulations as it shall deem necessary or
appropriate for the administration of the Plan and the conduct of its affairs,
provided that any such forms, rules and regulations shall not be inconsistent
with the provisions of the Plan.


 

     (g) Remedy any inequity from incorrect information received or communicated
or from administrative error.


 

     (h) Commence or defend any litigation arising from the operation of the
Plan in any legal or administrative proceeding.


-7-

--------------------------------------------------------------------------------


 

     (i) To determine all considerations affecting the eligibility of any
Employee to become a Participant or remain a Participant in the Plan;


 

     (j) To determine the status and rights of Participants and their Spouses,
beneficiaries or estates;


        6.4 Decisions of Administrator. All decisions of the Administrator, and
any action taken by it in respect of the Plan and within the powers granted to
it under the Plan, shall be conclusive and binding on all persons, subject to
the claims and appeal procedure described in Section 6.10 hereof.

        6.5 Administrative Expenses. All expenses incident to the operation and
administration of the Plan reasonably incurred, including, without limitation by
way of specification, the fees and expenses of attorneys and advisors, and for
such other professional, technical and clerical assistance as may be required,
shall be paid by the Participating Company.

        6.6 Eligibility to Participate. No member of the Administrator who is
also an Eligible Officer shall be precluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Administrator, to act or pass upon any matters pertaining specifically to his or
her own benefit under the Plan.

        6.7 Insurance and Indemnification for Liability. The rules relating to
the insurance and indemnification for liability are as follows:

 

     (a) Insurance.The Plan Sponsor may, in its discretion, obtain, pay for, and
keep current a policy or policies or insurance, insuring members of the
Administrator and other employees to whom any responsibility with respect to
administration of the Plan has been delegated against any and all liabilities,
costs and expenses incurred by such persons as a result of any act, or omission
to act, in connection with the performance of their duties, responsibilities and
obligations under the Plan and any applicable Federal or state law.


 

     (b) Indemnity.If the Plan Sponsor does not obtain, pay for, and keep
current the type of insurance policy or policies referred to in Section 6.7(a)
above, or if such insurance is provided but any of the members of the
Administrator or other employees referred to in Section 6.7(a) above incur any
costs or expenses which are not covered under such policies, then, in either
event, the Plan Sponsor shall, to the extent permitted by law, indemnify and
hold harmless such parties against any and all costs, expenses and liabilities
incurred by such parties in performing their duties and responsibilities under
this Plan, provided such party or parties were acting in good faith within what
was reasonably believed to have been in the best interests of the Plan and its
Participants.


        6.8 Agent for Service of Legal Process. The Administrator shall be the
designated agent for the service of legal process with respect to any matter
concerning the Plan.

        6.9 Delegation of Responsibility. The Administrator may designate a
committee of one or more persons to carry out any of the responsibilities or
functions assigned or allocated to the Administrator under the Plan. Each
reference to the Administrator in this Plan shall include the Administrator as
well as any person to whom the Administrator may have delegated the performance
of a particular function or responsibility under this Section 6.9.

        6.10 Claims Procedure.

 

     (a) Claim for Benefits.All claims for benefits under the Plan shall be made
in writing and shall be signed by the applicant. Claims shall be submitted to a
representative designated by the Administrator and hereinafter referred to as
the “Claims Coordinator”.


-8-

--------------------------------------------------------------------------------


 

     Each claim hereunder shall be acted on and approved or disapproved by the
Claims Coordinator within 60 days following the receipt by the Claims
Coordinator of the information necessary to process the claim.


 

     In the event the Claims Coordinator denies a claim for benefits, in whole
or in part, the Claims Coordinator shall notify the applicant in writing of the
denial of the claim and notify such applicant of his or her right to a review of
the Claims Coordinator’s decision by the Administrator. Such notice by the
Claims Coordinator shall also set forth, in a manner calculated to be understood
by the applicant, the specific reason for such denial, the specific Plan
provisions on which the denial is based, a description of any additional
material or information necessary to perfect the claim, with an explanation of
why such material or information is necessary, and an explanation of the Plan’s
claims review procedure as set forth in this Section 6.10.


 

     If no action is taken by the Claims Coordinator on an applicant’s claim
within 60 days after receipt by the Claim Coordinator, such application shall be
deemed to be denied for purposes of the following appeals procedure.


 

     (b) Appeals Procedure.Any applicant whose claim for benefits is denied in
whole or in part (“Claimant”) may appeal from such denial to the Administrator
for a review of the decision by the Administrator. Such appeal must be made
within six months after the Claimant has received written notice of the denial
as provided above in Section 6.10(a). An appeal must be submitted in writing
within such period and must:


 

     (1) Request a review by the Administrator of the claim for benefits under
the Plan;


 

     (2) Set forth all of the grounds upon which the Claimant's request for
review is based and any facts in support thereof; and


 

     (3) Set forth any issues or comments which the Claimant deems pertinent to
the appeal.


 

     The Administrator shall regularly review appeals by Claimants. The
Administrator shall act upon each appeal within 60 days after receipt thereof
unless special circumstances require an extension of the time for processing the
Claimant’s request for review. If such an extension of time for processing is
required, written notice of the extension shall be forwarded to the Claimant
prior to the commencement of the extension. In no event shall such extension
exceed a period of 120 days after the request for review is received by the
Administrator.


 

     The Administrator shall make a full and fair review of each appeal and any
written materials submitted by the Claimant and/or the Participating Company in
connection therewith. The Administrator may require the Claimant and/or the
Participating Company to submit such additional facts, documents or other
evidence as the Administrator in its discretion deems necessary or advisable in
making its review. The Claimant shall be given the opportunity to review
pertinent documents or materials upon submission of a written request to the
Administrator, provided the Administrator finds the requested documents or
materials are pertinent to the appeal.


 

     On the basis of its review, the Administrator shall make an independent
determination of the Claimant’s eligibility for benefits under the Plan. The
decision of the Administrator on any claim for benefits shall be final and
conclusive upon all parties thereto.


 

     In the event the Administrator denies an appeal, in whole or in part, the
Administrator shall give written notice of the decision to the Claimant, which
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and which shall make specific reference to
the pertinent Plan provisions on which the Administrator’s decision was based.


-9-

--------------------------------------------------------------------------------


 

     (c) Compliance with Regulations.It is intended that the claims procedure of
this Plan be administered in accordance with the claims procedure regulations of
the Department of Labor set forth in 29 CFR § 2560.503-1.


ARTICLE VII —MISCELLANEOUS

        7.1 Funding. Nothing contained in this Plan and no action taken pursuant
to this Plan will create or be construed to create or require a funded
arrangement or any kind of fiduciary duty between the Participating Company
and/or the Administrator and a Participant. Benefits payable under this Plan
shall be paid directly from the general assets of each Participating Company.
The Participating Company shall not be obligated to set aside, earmark or escrow
any funds or other assets to satisfy its obligations under this Plan. The
Participating Company’s obligation hereunder will be an unfunded and unsecured
promise to make payments in the future. A Participant and his/her Spouse shall
not have any property interest, claim or legal or equitable right in or to any
specific assets of the Participating Company other than the unsecured right to
receive payments from the Participating Company as provided herein. To the
extent any person acquires a right hereunder, such right(s) will be no greater
than those of a general, unsecured creditor of the Participating Company.

        7.2 Amendment or Termination.

 

     (a) The Board of Directors reserves the right to alter, amend or terminate
the Plan, or any part thereof, through the adoption of a written resolution;
provided, however, that no such action by the Board of Directors shall reduce a
Participant’s Past Service Retirement Benefit accrued as of the time thereof and
no such amendment or termination may occur as a result of a Change of Control,
within two years after a Change of Control, or as part of any plan to effect a
Change of Control. Each amendment shall be set forth in a written instrument.


 

     (b) If the Plan is terminated, a determination shall be made of each
Participant’s Past Service Retirement Benefit as of the Plan termination date.
The amount of a Participant’s benefit or benefits shall be payable to the
Participant at the time it would have been payable under Article IV hereof if
the Plan had not been terminated. If a Participant dies after termination of the
Plan, but prior to his/her Termination of Employment, his/her surviving Spouse
shall receive a distribution of his/her death benefit, determined in accordance
with Article V hereof, but based on the Participant’s Past Service Retirement
Benefit as of the Plan termination date.


        7.3 Status of Employment. Neither the establishment or maintenance of
the Plan, nor any action of the Plan Sponsor or any Participating Company or the
Administrator shall be held or construed to confer upon any individual any right
to be continued as an Employee nor, upon dismissal, any right or interest in any
assets of the Plan Sponsor or a Participating Company nor to affect any
Participant’s right to terminate his/her employment at any time.

        7.4 Payments to Minors and Incompetents. If a Participant or surviving
Spouse entitled to receive any benefits hereunder is a minor or is deemed by the
Administrator or is adjudged to be legally incapable of giving a valid receipt
and discharge for such benefits, they will be paid to the duly appointed
guardian of such minor or incompetent or to such other legally appointed person
as the Administrator may designate. Such payment shall, to the extent made, be
deemed a complete discharge of any liability for such payment under the Plan.

        7.5 Inalienability of Benefits.

 

     (a) Benefits payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, whether voluntary or
involuntary. Any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits under the
Plan shall be void. The Participating Company shall not in


-10-

--------------------------------------------------------------------------------


 

any manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits under the Plan.


 

     (b) Notwithstanding Section 7.5(a), if a Participant is indebted to the
Participating Company at any time when payments are to be made by the
Participating Company to the Participant under the provisions of the Plan, the
Participating Company shall have the right to reduce the amount of payment to be
made to the Participant (or the Participant’s surviving Spouse) to the extent of
such indebtedness. Any election by the Participating Company not to reduce such
payment shall not constitute a waiver of its claim for such indebtedness.


        7.6 Governing Law. Except to the extent preempted by federal law, the
Plan shall be governed by and construed in accordance with the internal laws of
the Commonwealth of Pennsylvania.

        7.7 Severability. In case any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if such illegal and invalid provisions had never been set forth.

        7.8 Required Information to Administrator. Each Participant will furnish
to the Administrator such information as the Administrator considers necessary
or desirable for purposes of administering the Plan, and the provisions of the
Plan respecting any payments thereunder are conditional upon the Participant’s
furnishing promptly such true, full and complete information as the
Administrator may request. The Administrator, in its sole discretion, may
request a Participant to submit proof of his/her age. The Administrator will, if
such proof of age is not submitted when requested, use as conclusive evidence
thereof such information as is deemed by it to be reliable, regardless of the
lack of proof. Any notice or information which, according to the terms of the
Plan or the rules of the Administrator, must be filed with the Administrator,
shall be deemed so filed if addressed and either delivered in person or mailed
to and received by the Administrator at the following address:

Plan Administrator
PMA Capital Corporation
1735 Market Street, 27th Floor
Philadelphia, PA 19103

Failure on the part of the Participant or Spouse to comply with any such request
within a reasonable period of time shall be sufficient grounds for delay in the
payment of benefits under the Plan until such information or proof is received
by the Administrator.

        7.9 Income and Payroll Tax Withholding. To the extent required by the
laws in effect at the time payments are made under this Plan, the Plan Sponsor
or other Participating Company shall withhold from such deferred compensation
payments any taxes required to be withheld for federal, state or local tax
purposes.

        7.10 Application of Plan. The Plan, as set forth herein, shall apply to
any Participant terminating employment on or after the Effective Date.

        7.11 No Effect on Other Benefits. No amount credited under this Plan
shall be deemed part of the total compensation for the purpose of computing
benefits to which a Participant may be entitled under any pension plan or other
supplemental compensation arrangement, unless such plan or arrangement
specifically provides to the contrary. The amounts payable to the Participant
hereunder will be in addition to any benefits paid or payable to the Participant
under any other pension, disability, annuity or retirement plan or policy
whatsoever. Nothing herein contained will in any manner modify, impair or affect
any existing or future rights of the Participant to participate in any other
employee benefits plan or receive benefits in accordance with such plan or to
participate in any current or future pension plan of a Participating Company or
any supplemental arrangement which constitutes a part of the Participating
Company’s regular compensation structure.

-11-

--------------------------------------------------------------------------------

        7.12 Inurement. The Plan shall be binding upon, and shall inure to, the
benefit of the Participating Company and its successors and assigns, and the
Participant and the Participant’s Spouse, beneficiaries, successors, heirs,
executors and administrators.

        7.13 Notice. Any notices or elections required or permitted to be given
or made under this Plan will be sufficient if in writing and if sent by first
class, postage paid mail to the Participant’s last known address as shown on the
Participating Company’s personnel records or to the principal office of the
Participating Company, as the case may be. The date of such mailing shall be
deemed the date of notice, consent or demand. Either party may change the
address to which notice is to be sent by giving notice of the change of address
in the manner aforesaid.

        7.14 Captions. The captions contained in and the table of contents
prefixed to the Plan are inserted only as a matter of convenience and for ease
of reference in no way define, limit, enlarge or describe the scope or intent of
this Plan or in any way affect the Plan or the construction of any provision
thereof.

        7.15 Acceleration of Payments. Notwithstanding any other provision of
the Plan, if the Administrator determines, based on a change in the tax or
revenue laws of the United States of America, a published ruling or similar
announcement issued by the Internal Revenue Service, a regulation issued by the
Secretary of the Treasury or his/her delegate, a decision by a court of
competent jurisdiction involving a Participant, or a closing agreement involving
a Participant made under Section 7121 of the Code that is approved by the
Commissioner, that such Participant or Spouse has recognized or will recognize
income for federal income tax purposes with respect to benefits that are or will
be payable to the Participant under the Plan before they otherwise would be paid
to the Participant or the Spouse (as applicable), upon the request of the
Participant or Spouse, the Administrator shall immediately make distribution to
the Participant or Spouse of the amount so taxable.

        7.16 Reporting and Disclosure Requirements. In order to comply with the
requirements of Title I of ERISA, the Administrator shall:

 

     (a) File a statement with the Secretary of Labor that includes the name and
address of the employer, the employer identification number assigned by the
Internal Revenue Service, a declaration that the employer maintains the Plan
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees and a statement of the number of
such plans and the number of employees in each; and


 

     (b) Provide plan documents, if any, to the Secretary of Labor upon request
as required by Section 104(a)(1) of ERISA. It is intended that this provision
comply with the requirements of DOL Reg. ss. 2520.104-23.


        This method of compliance is available to the Plan only so long as the
Plan is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees and for which benefits are paid as needed solely from the general
assets of the employer or are provided exclusively through insurance contracts
or policies, the premiums for which are paid directly by the employer from its
general assets, issued by an insurance company or similar organization which is
qualified to do business in any State, or both.

        7.17 Gender and Number. Whenever any words are used herein in any
specific gender, they shall be construed as though they were used in any other
applicable gender. The singular form, whenever used herein, shall mean or
include the plural form where applicable and vice versa.

ARTICLE VIII —ADOPTION BY AFFILIATED EMPLOYERS

        8.1 Adoption of Plan. The following rules shall apply with respect to
the adoption of the Plan:

-12-

--------------------------------------------------------------------------------


 

     (a) Adoption by Affiliated Employers. The terms of this Plan may be adopted
by any Affiliated Employer, provided:


 

     (1) The Board of Directors consents to such adoption by an appropriate
written resolution;


 

     (2) The board of directors of the Affiliated Employer adopts this Plan by
an appropriate written resolution which identifies the Eligible Executives;


 

     (3) The Affiliated Employer executes a Plan Adoption Agreement in the form
attached hereto as Plan Exhibit A, applicable to the Eligible Executives of such
Affiliated Employer. The Affiliated Employer may elect in such Adoption
Agreement to have special provisions apply with respect to the Eligible
Executives of the Affiliated Employer which differ from the provisions of the
Plan applicable to other Eligible Executives; and


 

     (4) The Affiliated Employer executes such other documents as may be
required to make such Affiliated Employer a party to the Plan as a Participating
Company.


 

     (b) Effect of Adoption. An Affiliated Employer that adopts the Plan is
thereafter a Participating Company with respect to its Eligible Executives.


        8.2 Withdrawal from Plan. Any Participating Company may at any time
withdraw from the Plan upon giving the Board of Directors at least 30 days prior
written notice of its intention to withdraw.

        8.3 Application of Withdrawal Provisions. The withdrawal provisions
contained in Section 8.2 shall be applicable only if the withdrawing
Participating Company continues to cover its Participants under a plan similar
to this Plan. Otherwise the termination provisions of the Plan shall apply.

        8.4 Plan Sponsor Appointed Agent of Participating Companies. As a
condition precedent to the adoption of the Plan, each participating Affiliated
Employer appoints the Board of Directors as its agent to exercise on its behalf
all of the power and authority conferred upon the Plan Sponsor by the Plan,
including, without limitation, the power to amend or to terminate the Plan.

        TO RECORD the adoption of this Plan, the Plan Sponsor on behalf of
itself and each other Participating Company has caused this document to be
executed by its duly authorized officers as of the 7th day of March, 2001.

ATTEST: PMA CAPITAL CORPORATION       [SEAL]       /s/ Robert L. Pratter


--------------------------------------------------------------------------------

By: /s/ Francis W. McDonnell


--------------------------------------------------------------------------------

Robert L. Pratter, Secretary         Francis W. McDonnell, Senior Vice
President,         Treasurer & Chief Financial Officer

-13-

--------------------------------------------------------------------------------

APPENDIX A —LIST OF PARTICIPATING COMPANIES

(a)    PMA Capital Corporation

(b)    Pennsylvania Manufacturers’Association Insurance Company

(c)    PMA Capital Insurance Company (formerly PMA Reinsurance Corporation)

(d)    Caliber One Indemnity Company

(e)    Caliber One Management Company, Inc.

(f)    PMA Management Corp.

(g)    PMA Re Management Company

-14-

--------------------------------------------------------------------------------

PLAN EXHIBIT A —PLAN ADOPTION AGREEMENT

[Insert Name of Adopting Affiliated Employer]

PMA CAPITAL CORPORATION EXECUTIVE MANAGEMENT PENSION PLAN

[NOTE: Plan Exhibit A is not to be completed or executed. If an Affiliated
Employer adopts the Plan, a separate instrument following the form of this Plan
Exhibit A shall be completed and filed with the Administrator.]

By executing this Adoption Agreement, [ NAME OF ADOPTING AFFILIATED EMPLOYER],
on this ______ day of __________, 20___ hereby adopts the PMA CAPITAL
CORPORATION EXECUTIVE MANAGEMENT PENSION PLAN (“Plan”), the terms of which Plan
are incorporated herein by reference, and by adopting said Plan hereby becomes a
Participating Company in said Plan effective __________, 20___.

        1. The Effective Date of the Plan hereby created or continued is
__________, 20__.

        2. The Board of Directors of PMA CAPITAL CORPORATION consented to the
adoption of the Plan by the Affiliated Employer named herein on __________,
20__.

        3. The Board of Directors of [NAME OF ADOPTING AFFILIATED EMPLOYER]
adopted the Plan on __________, 20__.

Attest: Name of Participating Company       [SEAL]      


--------------------------------------------------------------------------------

By


--------------------------------------------------------------------------------

Secretary President       Attest: ADOPTION CONSENTED TO BY:
PMA CAPITAL CORPORATION       [SEAL]      


--------------------------------------------------------------------------------

By


--------------------------------------------------------------------------------

Secretary President

-15-

--------------------------------------------------------------------------------